Title: From George Washington to Elias Dayton, 11 June 1782
From: Washington, George
To: Dayton, Elias


                  
                     Sir
                     Head Quarters 11th June
                     1782
                  
                  After writing to you Yesterday, your Letter of the 8th came to
                     me—a Letter from Justice Symes, remandg Mr Depyster to be delivered over to the
                     civil power, accompanied yours.
                  I more & more lament the Conductg of this Matter—your
                     knowg that a habeas Corpus was taken out to rescue the prisoner from the
                     Military, ought at least to have Occasioned your delaying to send on Mr
                     Depyster, until you had obtained my further Instructions—Some fatality seems
                     to attend this Business, & I fear is such, as will prevent any thing
                     being effected for the Detection of Mr Depyster in his Correspondence—On
                     Enquiry I can learn nothing of Cadmus, unless it is that he has been so loosely
                     kept, that he is suffered to be taken off. by which means your principal proofs
                     will be defeated.
                  Mr Depyster is now delivered over to the Civil Authority of the
                     State that he may be bro’t to his Trial upon a civil process—It rests
                     therefore upon you & Colo. Ogden to use your utmost Industry &
                     Vigilence to obtain & produce every Evidence in Support of the Charge
                     that can possibly be come at—This I shall rely upon—The paper said to have
                     been taken from the prisoner, & which you sent to Maj. Genl Heath, is
                     now returned to you by Ensn Hopper.
                  You will inform me as early as possible the present Situation of
                     Capt. Asgill, the prisoner destined for Retaliation—and what prospect he has
                     of relief from his Application to Sir Guy Carleton, which I have been informed
                     he has made thro his Friend Capt. Ludlow. I have heard noting yet from N.York
                     in Consequence of this Application—His Fate will be suspended ’till I can be
                     informed the Decision of Sir Guy but I am impatient least this should be
                     unreasonably delayed—the Enemy ought to have learnt before this, that my
                     Resolutions are not to be trifled with. I am &c.
                  
                     P.S. to Colo. Dayton
                     sir11th June 1782I am informed that Capt. Asgill is at Chatham, without Guard,
                        & under no constraint—This if true is certainly wrong—I wish to
                        have the young Gentleman treated with all the Tenderness possible,
                        consistent with his present Situation—But untill his Fate is determined, he
                        must be considered as a close prisoner & be kept in the greatest
                        Security—I request therefore that he be sent immediately to the Jersey
                        Line, where he is to be kept close prisoner, in perfect Security ’till
                        further Orders.
                  
                  
               